Citation Nr: 1810593	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A February 2008 rating decision denied entitlement to service connection for a low back disability; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of entitlement to service connection for a low back disability was denied on the merits in a February 2008 unappealed rating decision.  The relevant evidence of record at the time of the February 2008 rating decision included the Veteran's application for compensation, service treatment records, and available VA treatment records.  The claim was denied because the evidence failed to show that the Veteran's low back disability was related to his active duty service.  The Veteran did not file any statement indicating disagreement with the February 2008 decision or submit any additional relevant evidence within the appeal period. 

Evidence added to the record subsequent to the February 2008 rating decision consists of, in pertinent part, an August 2017 statement from the Veteran, an August 2017 statement from persons who have known the Veteran since he separated from service, and the Veteran's testimony at his August 2017 hearing before the Board.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim because these statements and testimony discuss the Veteran's ongoing back pain and treatment with over the counter medicine since he separated from active duty service; this evidence is directly related to whether there is a nexus between the Veteran's current disability and his in-service back injuries.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened and, to that extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

Initially, the Board notes that not all of the Veteran's VA treatment records are associated with the electronic evidence of record.  Specifically, the earliest VA treatment record is dated July 2002 and does not indicate that the Veteran was establishing care through the VA Healthcare System.  The Veteran has indicated he has received all his medical treatment at the VA Medical Center (VAMC) in Houston and at the VA Outpatient Center (OPC) in Beaumont since approximately 2001.  Additionally, there are no VA treatment records associated with the Veteran's claims file dated from 2008, 2009, or 2010 and many of the VA treatment records which are associated with his claims file appear to have been submitted by the Veteran himself.  On remand, the AOJ must obtain and associate with the electronic evidence of record all outstanding VA treatment records from the VAMC in Houston and the VAOPC in Beaumont.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In support of his claim, the Veteran submitted an August 2017 statement along with a letter from the Social Security Administration (SSA).  In his statement, he indicated he was receiving SSA disability benefits and that he was found to be 100 percent disabled due to his back disability.  The letter from SSA confirms that the Veteran has been found to be disabled due to a back disability.  On remand, these relevant records must be obtained and associated with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board finds that the Veteran must be afforded a new VA examination, which considers all the medical and lay evidence in the record, to include any evidence obtained on remand.


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all outstanding VA treatment records, to include those from the VAMC in Houston and the VAOPC in Beaumont.  

The Board notes there are no VA treatment records associated with the record dated prior to July 2002 and no records for the years 2008, 2009, and 2010.  The Veteran has reported he began seeking treatment through the VA Healthcare System in 2001 and that he has continued to treat with VA providers since then. 

2.  Obtain the Veteran's outstanding Social Security Administration disability benefits records and associate them with his claims file.

3.  Following completion of steps 2 and 3, afford the Veteran a VA spine examination to determine the etiology of any thoracolumbar spine disabilities found.  The examiner must obtain from the Veteran a full history of all spine injuries, symptoms, and treatment during and since separating from service and must record this history in the examination report.  All appropriate diagnostic testing must be accomplished.

Following a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinion:

Determine whether it is at least as likely as not (50 percent probability or higher) that any thoracolumbar spine disability began in or is etiologically related to the Veteran's active duty service, to include as due multiple jumps as a paratrooper.

A complete rationale for this opinion must be provided.  If the examiner is unable to provide this opinion without resorting to speculation, he or she must explain why this is so.

4.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


